Per Curiam.

No time of performance having been fixed in the contract, a reasonable time for performance is implied (Murray Co. v. Lidgerwood Mfg. Co., 241 N. Y. 455). What was a reasonable time would depend upon the existing facts and circumstances. It was, therefore, error not to allow defendant to testify to conversations had with plaintiff before the agreement was signed, not for the purpose of varying the terms of the writing, but to show what the situation was when the agreement was signed in order that it might be determined what was a reasonable time for performance on the part of plaintiff. It was also error to exclude the testimony of defendant’s attorney as to conversations had with plaintiff.
The judgment should be unanimously reversed, on the law and facts, and a new trial granted, with $30 costs to defendant to abide the event.
Kleinfeld, Pette and Di Giovanna, JJ., concur.
Judgment reversed, etc.